Case 1:19-cr-00608-JPO Document 12 Filed 04/24/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- eee eee ee LLL LLL 4
UNITED STATES OF AMERICA ORDER
- Vv. - 19 Cr. 608 (JPO)
DARREN STUMBERGER,
Defendant.
- eee eee ee LLL LLL 4

WHEREAS, with the defendant’s consent, his guilty plea
allocution was made before a United States Magistrate Judge on August
27, 2019;

WHEREAS, a transcript of the allocution was made and
thereafter was transmitted to the District Court; and

WHEREAS, upon review of that transcript, this Court has
determined that the defendant entered the guilty plea knowingly and
voluntarily and that there was a factual basis for the guilty plea;

IT IS HEREBY ORDERED that the defendant’s guilty plea is
accepted.

SO ORDERED:

Dated: New York, New York

April 24, 2020 tWt(Lte—

/ ~ J. PAUL OETKEN
United States District Judge
